Title: Sunday July 18th.
From: Adams, Abigail
To: 


       This Day about 2 oclock made land. It is almost a Calm, so that we shall gain but little. We hope to land at Portsmouth a tuesday; this is doing very well; I have great reason to be thankfull for so favourable a passage. The mate caught a shark this morning but he got away, after receiving several wounds with a harpoon. I believe I could continue on Board this Ship 8 or ten days more, and find it less urksome than the first 8 or ten hours, so strong is habit and so easily do we become reconciled to the most dissagreeable Situation.
      